Citation Nr: 1105908	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-16 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease 
and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Eric L. Worsham, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to July 1963.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the benefit sought on appeal.  

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in a 
December 2010 VA Form 21-4138, the Veteran waived his right to 
have this evidence reviewed in the first instance by the RO.

Additionally, the Board notes that the issues of entitlement to 
service connection for a heart condition, bilateral knee 
condition, and bilateral foot condition were previously perfected 
for appeal by the Veteran.  However, in both March 2010 written 
correspondence and at the December 2010 personal hearing, the 
Veteran indicated the withdrawal of these issues, and stated that 
the only claim he wished to pursue is the issue at bar.  See 
Hearing Transcript, p. 2.  Accordingly, these other issues will 
not be addressed by the Board and are considered to be properly 
withdrawn in accord with 38 C.F.R. § 20.204 (2010).  Furthermore, 
the Board notes that while a statement of the case was issued in 
February 2010 on the issue of entitlement to service connection 
for a psychiatric condition, this appeal was never perfected and 
is not in appellate status.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

FINDING OF FACT

The Veteran's degenerative disc disease and degenerative joint 
disease of the lumbar spine were incurred in service and have 
been causally related to service.  

CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease 
and degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. §§101(24), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine; a decision at this point poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Here, the Veteran has a current diagnosis of degenerative 
arthritis of the spine, documented, for example, in a November 
2009 private medical report of Blair Greenwood, M.D.  

As for the in-service incurrence of the condition, the Board 
notes that the Veteran's service treatment records were partially 
destroyed in the 1973 fire at the National Personnel Records 
Center.  While the claims file contains some service treatment 
records, some remain missing.  Given the absence of such records, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the 
BVA has a heightened duty in a case where the service treatment 
records are presumed destroyed).    

Of the service treatment records that are present, there is 
documentation of a back injury in August 1962.  The Veteran 
complained of back pain and was prescribed aspirin.  The record 
further indicates that the Veteran had previously been seen for 
back trouble and an x-ray had been taken at that time, but these 
documents are not of record.  Additionally in August 1962, the 
Veteran sought treatment for pain in his legs.  Throughout the 
record, including at the December 2010 personal hearing, the 
Veteran has contended that a primary manifestation of his back 
trouble in service was pain in the back and legs, which caused 
his legs to give out from time to time.  See Hearing Transcript, 
p. 5.  The Board thus finds the August 1962 record regarding the 
Veteran's leg pain as additionally supportive of the in-service 
incurrence of the condition on appeal.
	
As for a nexus to service, the Board finds the evidence is in 
equipoise.  In November 2009 the a private physician, Dr. 
Greenwood, submitted a report stating that the Veteran's 
degenerative arthritis of the spine is as likely as not the 
result of the injury/event that occurred on or about August 28, 
1962.  Additionally, in a November 2009 treatment note of Dr. 
Greenwood, she stated, "pt. has a chronic injury which seems to 
have started when he was active duty military[.] It is difficult 
to document b/c the military is unable to produce all of his 
military records but there is evidence that he has been treated 
for his back while in active duty."  Earlier within the 
treatment record, Dr. Greenwood additionally notes that the 
Veteran "throws his back out easily again and again," and that 
"this occurred while he was active duty military."  The 
evidence against the claim includes an April 2010 VA examination 
report in which the examiner found the Veteran's present 
condition more attributable to age and occupational stress, and 
that the in-service back injury was an isolated event.  A VA 
examination was conducted in May 2007 but the examiner did not 
provide an opinion.

At minimum, the evidence is in equipoise.  The Board does, 
however, find the opinion of Dr. Greenwood to be somewhat more 
probative than the negative evidence for several reasons.  First, 
Dr. Greenwood is the Veteran's treating physician and as such, is 
quite familiar with the Veteran's medical condition and medical 
history.  Her treatment notes are of record and demonstrate her 
familiarity in this regard and as such, the Board is persuaded by 
her opinion.  In addition, a medical opinion formed on the basis 
of the Veteran's reported medical history cannot be rejected 
without the Board first finding that the Veteran's allegations 
are not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(holding the Board cannot determine that a Veteran's statements 
lack credibility merely based on a lack of such documentation in 
the service treatment records).  As the Board finds no reason to 
doubt the Veteran's credibility, Dr. Greenwood's findings of the 
similarity between the Veteran's back being thrown out now as it 
did in service, are probative.  Further, at the December 2010 
hearing the Veteran's wife provided lay testimony that the 
Veteran experienced back problems from the time they were 
married, which was in 1965 according to the marriage certificate 
of record.  See Hearing Transcript, p. 8.  This lends further 
support to the findings of Dr. Greenwood.  Finally, the VA 
examiner's findings regarding the Veteran's occupational stress 
are somewhat speculative.  There is no other medical or lay 
evidence in the claims file of back injuries sustained by the 
Veteran during his years working.  The record reflects that the 
Veteran worked as a truck driver for most of his post-service 
career, and also worked in a glass factory for a time.  There is 
no evidence, including in the records from the Social Security 
Administration which date back to the 1980s, that the Veteran's 
back was injured on these jobs.  Also, the VA examiner's 
conclusion rests largely on the 1962 injury as being a single, 
isolated event.  The Board finds this to be a premature 
conclusion as the record is clear that not all of the Veteran's 
service treatment records are available.    

For all of these reasons, the Board finds that the evidence, at 
minimum, is in equipoise, and the benefit-of-the-doubt rule 
applies.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Veteran's claim must be granted.


ORDER

Service connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


